Citation Nr: 9906461	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  98-14 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 to March 
1952.

This case came before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, in 
June 1998 that denied the claimed benefits.


FINDINGS OF FACT

1. The claim for service connection for a back condition is 
not accompanied by any medical evidence to support the 
claim.

2. The claim for service connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for a back condition is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records indicate that he was 
discharged from the military due to a back condition.  A 
discharge medical examination report from February 1952 
states that there was a "defect in the neural arch between 
L-4 and L-5," with the conclusion of "spondylolysis of L-4 
& L-5."  X-rays including oblique views of the lumbar spine 
confirmed "that there [wa]s a large defect bilaterally of 
the neural arch L-4 and L-5."  This report was the only 
record included in the veteran's service medical records.  
Attempts to obtain additional service medical records were 
unsuccessful.

The veteran's DD 214 reflects that he was separated from 
service due to medical  qualification, which existed prior to 
service.

Private medical records show that after the veteran left 
military service, he was treated for pain in his lower back 
of one week's duration in June 1996.  Reportedly the pain 
developed after the veteran had performed extensive lawn 
work.  A physical examination found "SI [sacroiliac] 
strain/paraspinus strain plus some stiffness and scoliosis.  
No chronic sxs to suggest spondylitis."  The medical report 
does not link the symptoms to an event in military service.  

A video hearing before the Board was held in November 1998.  
During this hearing, the veteran testified that he injured 
his back after falling down while in training.  The veteran 
further testified that he was treated for his back while at 
Fort Bliss, Texas, and that within a year of leaving service 
he was treated by a chiropractor named Revis.  The veteran 
stated that he saw this chiropractor once or twice, and was 
then treated by a physician named Foster.  The veteran also 
testified that he has been diagnosed as currently having pars 
defects and osteoarthritis of the lower lumbar spine.  
Although the veteran indicated that he was unsure whether 
records of private treatment in the early 1950s could be 
obtained, the record was held open for a period of 60-days in 
order to secure medical records reflecting these treatments.  
No records were received.

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§  1110, 
1131.  This determination requires a finding of a current 
disability that is related to an injury or disease incurred 
during service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a claim must 
be accompanied by supportive evidence and that such evidence 
"must justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  In order for a claim to be well 
grounded, there generally must be (1) a medical diagnosis of 
a current disability; (2) medical, or in some circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability (including through presumptions that certain 
diseases manifesting themselves within certain prescribed 
periods of time are related to service).  Epps v. Brown, 9 
Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Nevertheless, a claimant does 
not meet his burden by merely presenting lay testimony, 
including his own, since lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

The veteran has submitted evidence of a current diagnosis 
concerning his back; specifically the June 1996 finding of a 
sacroiliac and paraspinus strain with stiffness and 
scoliosis.  The veteran has also submitted medical evidence 
of back problems while he was in the military.  The discharge 
medical examination from February 1952 shows that the veteran 
had a "defect in the neural arch between L-4 and L-5," with 
a diagnosis of "spondylolysis of L-4 & L-5."  However, the 
veteran has not submitted any medical evidence to show a 
nexus between these diagnoses.

The veteran states that his back problems began after falling 
down while he was on active duty.  But the veteran has not 
submitted any medical evidence to connect his current back 
problems with an injury or disease that occurred during his 
military service.  Although the veteran's statements and 
testimony must be accepted as true for determining whether 
his claim is well grounded, his opinion that the 
spondylolysis from his time in service is the cause of 
current problems with his back is entitled to no probative 
weight because, as a layperson, he is not competent to offer 
such an opinion.  Espiritu.  Medical evidence regarding 
medical diagnosis and etiology is required.  In this case, 
there is no medical evidence showing that any current 
problems with his back are connected to the spondylolysis 
noted in service.  In this case, the veteran has been advised 
by the RO, in the statement of the case, and by the Board in 
this decision of the evidence necessary to make his claim 
well-grounded.  Thus VA has compiled with its obligation 
under 38 U.S.C.A. § 5103(a) (1991) to advise the claimant of 
evidence needed to complete an application for a claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  

The criteria for establishing a well grounded claim under 
Caluza v. Brown are not met, since the veteran has not 
provided any medical evidence showing a nexus between current 
back problems and those shown in service.  Lacking such 
evidence, the veteran's claim is not plausible and so must be 
denied as not well grounded.


ORDER

In the absence of a well grounded claim, service connection 
for a back condition is denied.


		
	Nancy R. Robin
	Member, Board of Veterans' Appeals



 

- 3 -


- 1 -


